DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 4/28/2022, which has been entered and made of record. Claims 1, 6, 8-9, 12, 18, 20 have been amended. Claims 13-14 are cancelled. Claims 1-12, 15-28 are pending in the application.
Allowable Subject Matter
Claims 1-12, 15-28 (renumbered as 1-26) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation of method further comprising, 
wherein, for each respective pixel of the plurality of pixels of the pixel map, the color value is determined using color data from a predefined range of angles relative to the true normal direction for the respective pixel and wherein the predefined range of angles is a range of angles greater than a diffuse threshold angle; and a value for a specular property of the corresponding point on the surface of the object, wherein the value for the specular property of the corresponding point on the surface of the object is determined using the true normal direction for the corresponding point on the surface of the object, wherein the value of the specular property is determined using color data obtained at angles relative to the true normal direction that are less than the diffuse angle threshold.
Independent claims 20 was previously allowed.
For further reasons of allowance of independent claims 1 and 20, please refer to the Office Action of 2/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619